MacIntyre, J.
1. The alcoholic beverage-control act of 1935 (Ga. Laws 1935, p. 327) did not repeal the law of this State making possession of whisky a penal offense, since a majority of votes were cast against the act in the election provided for therein. Reynolds v. State, 181 Ga. 547 (182 S. E. 917). Under that ruling, the court properly overruled the demurrer to the accusation.
2. The remaining assignments of error are not meritorious.

Judgment affirmed.


Broyles, O. J., and Guerry, J., concur.